Mr. Justice Baker delivered the opinion of the. court. In Allen v. Lumsden, 159 Ill. 219, it was held that propositions of law must be submitted at the trial of a cause and before the final decision. In Mann v. Learned, 195 Ill. 502, it was held reversible error for the court to refuse to consider propositions of law submitted after the case bad been argued, “and the court had made some remarks pertaining to his final decision in the case, but before the final decision or any intimation as to how it would be decided.” Here the record shows that at the conclusion of the trial the cause was continued for the plaintiff to submit propositions of law, and such propositions were submitted before the finding was entered. We think the statements contained in the bill of exceptions bring the case within the rule announced in Mann v. Learned, supra, and that the court should have passed upon the propositions of law, although they were not presented to the court for eight months or longer after the trial. Ho doubt the court might have limited the time within which such proposition should be submitted, but in the absence of any limitation the plaintiff might present his propositions at any time before the decision in the case. Appellant contends that upon the evidence the judgment should be reversed and judgment entered here for the plaintiff. This contention cannot be sustained. In our opinion the finding is not contrary to the evidence, but for the error indicated the judgment of the Circuit Court will be reversed and the cause remanded. Reversed and remanded.